DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 21 recites the limitation "opposing sides" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardis et al. (US 4535996) in view of Scott et al. (US 4784396).
 	Regarding claim 1, Cardis et al. discloses an assembly Fig. 10 comprising: a cover C having a channel and fastener holes, the channel having a width; and a gasket 10 engageable with the cover in the channel; the gasket having a first segment 22, a second segment 23, and a sinuous segment (10s of Annotated Fig. 1 below) extending from the first segment to the second segment; the first segment and the second segment each having an end connected to the sinuous segment, the ends spaced from each other along an axis central to both ends; the sinuous segment having a first peak (1p of Annotate Fig. 1) and a second peak (2p of Annotated Fig. 1) on opposite sides of the axis, a width of the sinuous segment between the first peak and the second peak being greater than the width of the channel; the gasket including fastener sections defining fastener holes, the fastener holes of the gasket extending through the fastener sections and positioned to be aligned with the fastener holes of the cover, the sinuous segment being between two of the fastener holes of the gasket Fig. 1.  However, Cardis et al. fails to explicitly disclose where the gasket includes a lip in each fastener hole.  Scott et al., a gasket assembly Fig. 1, shows this to be well known in the art.  Scott et al. shows the use of a lip 32 Fig. 2 in each fastener hole 14.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the fastener holes of Cardis et al. with a lip as taught by Scott et al. in order to grip and retain the fastener in the position.  (Col. 3, Ln. 5-6 of Scott et al.)

    PNG
    media_image1.png
    548
    844
    media_image1.png
    Greyscale


 	Regarding claim 2, the combination discloses wherein the channel includes a straight section 12 and the sinuous segment 10s of the gasket 10 is positioned to be engaged with the straight section. 	Regarding claims 3, 5, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the first peak and the second peak are equidistantly spaced from the axis.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claims 4, 6 and 17, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the sinuous segment 10s includes a third peak.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	Regarding claims 7 and 18, the combination discloses wherein the gasket 10 has a constant cross section along the first segment 22, the second segment 23, and the sinuous segment 10s. 	Regarding claim 8, the combination discloses wherein the lip (32 of Scott) is designed to releasably retain a fastener (24 of Scott) in the fastener hole of the gasket 10.
 	Regarding claim 9, the combination discloses wherein the lip (32 of Scott) is continuous around the circumference of the fastener hole.
 	Regarding claims 10 and 20, the combination discloses wherein the gasket 10 includes elongated sections, at least one of the elongated sections 12 including at least one sinuous segment 10s, and for each fastener section, one of the elongated sections extends in a direction from the fastener section and another one of the elongated sections extends in another direction from the fastener section.
 	Regarding claim 11, the combination discloses wherein the elongated sections 12 and the fastener sections are unitary Fig. 1. 	Regarding claim 12, the combination discloses a fastener 8 releasably retained in the fastener hole by the lip (32 of Scott).
 	Regarding claim 13, the combination discloses wherein the width of channel is constant Fig. 10.
 	Regarding claims 14 and 16, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the width of the sinuous segment 10s.   Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
	Regarding claim 15, the combination discloses a gasket 10 Fig. 1 comprising: an endless loop of sealing material elongated; the endless loop including a first segment 22, a second segment 23, and a sinuous segment(10s of Annotated Fig. 1) extending from the first segment 22 to the second segment 23; the first segment and the second segment each elongated in a plane, the first segment and the second segment each having an end connected to the sinuous segment, the ends being in the plane and spaced from each other along an axis central to both ends; the sinuous segment having a first peak (1p of Annotated Fig. 1) and a second peak (2p of Annotated Fig. 1), the first peak and the second peak being in the plane and on opposite sides of the axis; fastener sections defining fastener holes, the fastener holes extending through the fastener sections, the sinuous segment being between two of the fastener holes; and a lip (32 of Cardis et al.) in each fastener hole, the lip extending from the fastener section into the fastener hole and extending around the circumference of the fastener hole; the sinuous segment being capable of resiliently engaging opposing walls of a groove in a cover and the lip is capable of releasably retaining a fastener in the fastener hole.
 	Regarding claim 19, the combination discloses wherein the sinuous segments is capable of resiliently engaging opposing walls of a groove in a cover C and the lip (32 of Scot) is capable of releasably retaining a fastener in the fastener hole. 	Regarding claim 21, the combination discloses the invention as claimed above but fails to explicitly wherein the width of the sinuous segment between the first peak and the second peak is greater than the width of the channel prior to engagement of the gasket with the cover in the channel; and the sinuous segment is designed to resiliently engage opposing sides of the channel with the first peak and the second peak abutting the opposing sides of the channel when the gasket is engaged with In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)  Furthermore, regarding limitations with regards to intended use and/or operation it has been held that [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Moreover, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. Applicant argues that no reasonable interpretation of Cardis teaches, or even suggests, a cover having a channel and a gasket engageable with the cover in the channel, as claimed in claim 1.  Regarding the argument that the Cardis does not have a channel, in its broadest reasonable interpretation, “channel” does not require a groove with opposing side walls and is therefore considered “channel” as it does in fact provide a path for placement of the gasket.  Moreover, the specification discloses that the channel may have a groove “portion” indicating at a least a portion where no groove is present.  Further structure should be claimed to further define the channel (e.g. a groove having opposing side walls).  
Applicant further argues Cardis fails to teach, or even suggest, a gasket having a sinuous segment “being designed to resiliently engage both opposing walls of a groove in a cover”.  This is not persuasive since as stated above [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Moreover, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675